DETAILED ACTION
This office action is in response to after final amendments filed on 02/19/2021.
Claims 29-31, 33-37, 39, 49-51, 53-54 are pending of which claims 29 and 49 are independent claims, and claims 1-28, 32,38, 40-48, 52, and 55-56 are canceled.
Information disclosure
IDS, filed on 12/2/2020, is considered.
EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in an interview with attorney Aaron Barker on 2/26/2021, and examiner amendment only includes claims 29, 32, 49, and 52 only and the claims are amended as follows:

29.	(Currently Amended) An apparatus of a user equipment (UE), operable for an uplink partial subframe transmission on an unlicensed carrier, the apparatus comprising: one or more processors configured to: select a plurality of uplink (UL) partial subframe configurations based on prospective lengths of a listen before talk (LBT) period, wherein each prospective length of the LBT period provides a prospective starting time; encode data for  selected ones of the plurality of UL partial subframe configurations, skipping one or more encodings based on a random counter, to form a plurality of UL partial subframe configuration encodings for a same hybrid automatic repeat request (HARQ) identification (ID) according to different starting positions of the prospective lengths; associate each of the plurality of UL partial subframe configuration encodings with a selected prospective starting time, wherein each selected prospective starting time is associated with a different encoding; identify an actual LBT period; select one of the plurality of UL partial subframe configuration encodings for UL transmission of the data on the unlicensed carrier based on the actual LBT period and a corresponding selected prospective starting time; and a memory interface configured to store in a memory the plurality of UL partial subframe configurations.

32.	(Canceled) 

49.	(Currently Amended) At least one non-transitory machine readable storage medium having instructions embodied thereon for a user equipment (UE) configured to operate for an uplink partial subframe transmission on an unlicensed carrier, the instruction when executed by one or more processors at the UE perform the following: select a plurality of uplink (UL) partial subframe configurations based on prospective lengths of a listen before talk (LBT) period, wherein each prospective length of the LBT period provides a prospective starting time; encode data for [[each]] selected ones of the plurality of UL partial subframe configurations, skipping one or more encodings based on a random counter, to form a plurality of UL partial subframe configuration encodings for a same hybrid automatic repeat request (HARQ) identification (ID) according to different starting positions of the prospective lengths; associate each of the plurality of UL partial subframe configuration encodings with a selected prospective starting time, wherein each selected prospective starting time is associated with a different encoding; identify an actual LBT period; and select one of the plurality of UL partial subframe configuration encodings for UL transmission of the data on the unlicensed carrier based on the actual LBT period and a corresponding selected prospective starting time.

52.	(Canceled)  






Allowable Subject Matter
Claims 29-31, 33-37, 39, 49-51, and 53-54 are allowed.
The following is  the reason for allowing this application: the disclosures of  the prior arts used in the office action  taken individually or in combination with other prior arts fail to 

.


Claims 29-31, 33-37, 39, are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 29,    “…one or more processors configured to: select a plurality of uplink (UL) partial subframe configurations based on prospective lengths of a listen before talk (LBT) period, wherein each prospective length of the LBT period provides a prospective starting time; encode data for  selected ones of the plurality of UL partial subframe configurations, skipping one or more encodings based on a random counter, to form a plurality of UL partial subframe configuration encodings for a same hybrid automatic repeat request (HARQ) identification (ID) according to different starting positions of the prospective lengths; associate each of the plurality of UL partial subframe configuration encodings with a selected prospective starting time, wherein each selected prospective starting time is associated with a different encoding; identify an actual LBT period; select one of the plurality of UL partial subframe configuration encodings for UL transmission of the data on the unlicensed carrier based on the actual LBT period and a corresponding selected prospective starting time; and a memory interface configured to store in a memory the plurality of UL partial subframe configurations” as specified in claim 29. 

Claims 49-51, 53-54  are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 49,    “…the instruction when executed by one or more processors at the UE perform the following: select a plurality of uplink (UL) partial subframe configurations based on prospective lengths of a listen before talk (LBT) period, wherein each prospective length of the LBT period provides a prospective starting time; encode data for selected ones of the plurality of UL partial subframe configurations, skipping one or more encodings based on a random counter, to form a plurality of UL partial subframe configuration encodings for a same hybrid automatic repeat request (HARQ) identification (ID) according to different starting positions of the prospective lengths; associate each of the plurality of UL partial subframe configuration encodings with a selected prospective starting time, wherein each selected prospective starting time is associated with a different encoding; identify an actual LBT period; and select one of the plurality of UL partial subframe configuration encodings for UL transmission of the data on the unlicensed carrier based on the actual LBT period and a corresponding selected prospective starting time” as specified in claim 49.  









The following is a showing of the closest prior art and how the claims of the instant application are allowable over these references:


Takeda (US Pub. No. 20170265225) discloses obtaining a plurality of data samples from a signal at different time point. However the disclosure of  Takeda taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with one or more 
	
Nogami (US Pub.  20170325258) discloses using an uplink signal locating a UE. However the disclosure of  Nogami taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing  with the instruction when executed by one or more processors at the UE perform the following: select a plurality of uplink (UL) partial subframe configurations 



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        




/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477